      Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 1 of 7



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17

18                              UNITED STATES DISTRICT COURT
19               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 TECHSHOP, INC., a California corporation,       CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
21 Chapter 7 trustee for TECHSHOP, INC.,           DEFENDANTS’ AND
                                                   COUNTERCLAIMANTS’ FURTHER
22                Plaintiff,                       RESPONSE REGARDING PLAINTIFF’S
                                                   MOTION IN LIMINE NO. 2
23         vs.
                                                   RE: DEFENDANTS’ FRAUD
24 DAN RASURE, et al.,                             ALLEGATIONS
25                Defendants.                      Pre-Trial Conference: April 30, 2019 3:00 p.m.
                                                   Trial: June 3, 2019, 8:30 a.m.
26                                                 Judge: Hon. Haywood S. Gilliam, Jr.
     AND RELATED COUNTERCLAIMS
27

28

                                                            CASE NO. 4:18-CV-01044-HSG (JSC)
                        DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                                   MOTION IN LIMINE NO. 2
       Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 2 of 7



 1                                    PRELIMINARY STATEMENT
 2          This Court should reject Plaintiff’s belated attempt—raised orally at the Pre-Trial

 3 Conference—to preclude Defendant and Counterclaimant Dan Rasure from introducing evidence of

 4 damages caused by Plaintiff’s fraud based on Rule 26. Mr. Rasure provided an itemization of his

 5 damages in his fraud counterclaim. Defendants produced documents evidencing Mr. Rasure’s fraud

 6 claim, but Plaintiff chose not to take any discovery on that claim. Thus, Plaintiff’s request elevates

 7 form over substance because Mr. Rasure disclosed his claim and the supporting evidence, and

 8 Plaintiff was not diligent in discovery.       Mr. Rasure’s failure to provide a formal Rule 26

 9 “computation of damages” was harmless and does not warrant preclusion of damages evidence.

10                                            BACKGROUND
11          On July 26, 2018, Mr. Rasure asserted a counterclaim that Plaintiff engaged in promissory

12 fraud against him. (See Dkt. 42.) In his counterclaim, Mr. Rasure provided an itemized list

13 identifying the monetary harm he suffered as a result of Plaintiff’s fraud, down to the penny. (Dkt.

14 42, ¶¶ 51, 53-55, 58, 68.) He pled that he made the following payments based on Plaintiff’s

15 fraudulent promise: $2,737.24 to Google on November 29, 2017; $11,546.58 to Anthem Blue Cross

16 and Kaiser ($3,250.74 of which was wired directly by Mr. Rasure and $8,295.84 paid by Mr.

17 Rasure’s co-venturer) on November 30, 2017; $15,000 to Plaintiff’s law firm on December 1, 2017;

18 $5,949 to Google on December 6, 2017; $1,100 to Plaintiff’s public relations consultant on
19 December 11, 2017; and $5,919.99 to Google on January 31, 2018. (Id..) He also identified by

20 name Plaintiff’s agents who made false promises to Mr. Rasure, inducing him to make these

21 payments. (Id..) Mr. Rasure stated that he “has been damaged in an amount in excess of $34,000

22 for out-of-pocket payments described above.” (See id., ¶ 68.) He pled that he is entitled to recover

23 these damages, as well as “recover [his] costs of suit, legal fees, expenses incurred in the prosecution

24 of this claim for relief,” treble the amount of actual damages, and punitive damages. (See id., ¶¶ 68-

25 72.) The Joint Pretrial Statement also lays out these calculations. (Dkt. 155.)

26          Although Defendants did not serve a document entitled Supplemental Initial Disclosures,

27 Defendants’ portion of the Joint Case Management Statement specified that Mr. Rasure advanced

28 “over $34,000” to Plaintiff. (Dkt. 31, p. 7.). Moreover, pursuant to Rule 26, without awaiting a

                                                -1-           CASE NO. 4:18-CV-01044-HSG (JSC)
                          DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                                     MOTION IN LIMINE NO. 2
          Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 3 of 7



 1 discovery request, Defendants produced documents supporting Mr. Rasure’s fraud claim and on

 2 which the computation of damages is based.1 (Draper Dec., ¶ 2, Exs. 1-15.) For its part, Plaintiff

 3 did not take any depositions. (Id., ¶ 3.) It did not serve requests for production aimed at the fraud

 4 claim. (Id., ¶ 4.) It did not serve interrogatories or requests for admissions. (Id., ¶¶ 5-6.) Plaintiff

 5 did not move for summary judgment. (Id., ¶ 7.) Plaintiff never filed a motion to compel Defendants

 6 to provide additional fraud-related discovery, nor raised any complaint regarding Initial Disclosures

 7 until the Pre-Trial Conference. (Id., ¶¶ 8-9.) In fact, Plaintiff opposed Defendants’ motion to extend

 8 discovery and stated that it “[it’s] going to be ready to go” to trial based on the existing discovery

 9 in the case. (See Dkt. 72; Oct. 23, 2018 Hr. Tr. 10:5-17.)

10             On August 16, 2018, Plaintiff moved to dismiss the fraud claim. (Dkt. 46). The Court denied

11 Plaintiff’s motion, finding that the fraud allegations “are sufficiently specific to satisfy the [who,

12 what, when, where, and how] Cooper requirements” and “met the heightened pleading requirements

13 of Rule 9(b).” (Dkt. 110 at 6.) Plaintiff then moved in limine and re-argued that the fraud claim did

14 not meet Rule 9’s pleading requirements. (See Dkt. 137.) When, at the Pre-Trial Conference, it was

15 clear that the Court agreed with Defendants that Plaintiff was trying to get a second bite at the apple,

16 Plaintiff shifted its position and argued that evidence supporting the fraud claim should be excluded

17 because Defendants did not provide a formal computation of damages under Rule 26. The Court

18 permitted Defendants to respond in writing to this new argument.
19                                               ARGUMENT
20 I. THE ABSENCE OF A FORMAL “COMPUTATION OF DAMAGES” WAS

21         HARMLESS.
22             The Court should deny Plaintiff’s request because any failure to supplement Defendants’

23 Initial Disclosures was harmless. Fed. R. Civ. P. 37(c)(1). “Among the factors that may properly

24 guide a district court in determining whether a violation of a discovery deadline is justified or

25 harmless are: (1) prejudice or surprise to the party against whom the evidence is offered; (2) the

26 ability of that party to cure the prejudice; (3) the likelihood of disruption of the trial; and (4) bad

27 faith or willfulness involved in not timely disclosing the evidence.” Lanard Toys Ltd. v. Novelty,

28
     1
         Defendants served their Initial Disclosures before pleading the fraud counterclaim.
                                                         -2-                CASE NO. 4:18-CV-01044-HSG (JSC)
                            DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                                       MOTION IN LIMINE NO. 2
       Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 4 of 7



 1 Inc., 375 F. App'x 705, 713 (9th Cir. 2010). These factors support denying Plaintiff’s request.

 2          First, there is no prejudice or surprise to Plaintiff regarding Mr. Rasure’s fraud damages.

 3 As noted above, Plaintiff knows what the claimed fraud damages are from the Cross-complaint (Dkt.

 4 42), Joint Case Management Statement (Dkt. 31), and Defendants’ production. Indeed, these

 5 pleadings contain a tabulation of the amounts alleged, which is Defendants’ computation of

 6 damages. (Dkt. 42, ¶¶ 51, 53-55, 58, 68; Dkt. 31, at 7.) Second, even if there were prejudice from

 7 Mr. Rasure’s failure to serve a formal computation of damages (which there is not), there was ample

 8 opportunity for Plaintiff to cure such prejudice during discovery. But, Plaintiff took no steps to

 9 discover anything about Mr. Rasure’s fraud claim. Nor did Plaintiff raise any concerns regarding

10 Defendants’ compliance with Rule 26 until the Pre-Trial Conference. Third, permitting Mr. Rasure

11 to present damages evidence will not disrupt the trial. Mr. Rasure will present testimony and

12 documentary support for his fraud claim. Finally, there was no bad faith in Defendants’ failure to

13 serve a formal computation of damages. Mr. Rasure listed the payment amounts with specificity in

14 the fraud claim, and produced underlying documents supporting the allegations. Defendants did not

15 withhold the evidence on which this claim is based.

16          Under these circumstances, Mr. Rasure’s failure to provide a formal computation of damages

17 is harmless, and evidence of Mr. Rasure’s damages should not be precluded. For example, in

18 Goodview Elec. (Nanjing) Co. v. Digital Spectrum Sols., Inc., the court found that the failure to
19 provide a computation of damages was harmless where defendant provided plaintiff with a

20 spreadsheet that listed its damages. 2011 WL 13224872, at *8 (C.D. Cal. Apr. 25, 2011). Even

21 though the spreadsheet was not labeled “computation of damages,” it was sufficient to put plaintiff

22 on notice. Moreover, like here,

23      [plaintiff] had many opportunities at which it could have challenged the sufficiency of
        [defendant’s] damages disclosure and obtained additional information about [defendant’s]
24      damages, but it did not take any steps to do so. [Plaintiff] did not conduct any discovery of its
        own in preparation for the trial: it did not propound any interrogatories, requests for production,
25      or notice any depositions of witnesses. Nor did [Plaintiff] ever request, formally, or informally,
        a computation of [defendant’s] damages, or file any discovery motions related to [defendant’s]
26      failure to disclose a computation of its damages.

27 Id.; see also Clayman v. Starwood Hotels & Resorts Worldwide, 343 F. Supp. 2d 1037, 1047 (D.

28 Kan. 2004) (failure to compute damages was harmless where defendant knew what type of damages

                                                -3-           CASE NO. 4:18-CV-01044-HSG (JSC)
                          DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                                     MOTION IN LIMINE NO. 2
       Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 5 of 7



 1 where being sought when served with the complaint, did not compel compliance with Rule 26, and

 2 received a computation of damages in the Pretrial Order”); Santos v. Farmers Ins. Exch., 2008 WL

 3 2937778, at *2 (E.D. Mich. July 24, 2008) (plaintiff’s failure to disclose a computation of damages

 4 was harmless because the complaint put defendants “on notice that Plaintiffs claimed as damages

 5 for the alleged breach of the umbrella policy the policy's limits, or $1,000,000” and also finding the

 6 defendant’s failure to move to compel as supporting the finding that the failure was harmless);

 7 Dugas v. 3M Co., 2016 WL 3966141, at *2 (M.D. Fla. July 5, 2016) (finding failure to provide a

 8 computation of damages harmless where “damages are readily calculable, and would not necessarily

 9 delay the trial” and “Defendants were on notice that Plaintiff was seeking damages for loss of net

10 accumulations”).

11          Likewise, in XTEC, Inc. v. Cardsmart Techs., Inc., the plaintiff admitted that it failed to

12 produce initial disclosures on damages. 2014 WL 10250973, at *4 (S.D. Fla. Dec. 2, 2014)

13 (emphasis added). The Court, however, denied a motion to exclude damages evidence because the

14 defendants did not move to compel “presumably in hopes that it could spring this issue on Plaintiff

15 prior to trial in order to prohibit a reasonable cure by this Court within the discovery period” and

16 “Defendants have not cited case law supporting the theory that a defendant is allowed to lull a

17 plaintiff into thinking it is fully compliant with the rules, only to reveal the issue at a time where

18 exclusion is the only remedy—essentially disposing of an entire case after the time to make
19 dispositive motions.” Id. (emphasis added). Similarly here, Plaintiff waited until the Pre-Trial

20 Conference to spring its Rule 26 argument. This Court should follow the XTEC example and deny

21 Plaintiff’s request to exclude damages evidence. Id; see also Bowers v. Am. Heart Ass'n, Inc., No.

22 1:06-CV-2989-CC, 2008 WL 11407360, at *3 (N.D. Ga. Dec. 2, 2008) (“[T]o the extent that

23 Defendants have suffered or will suffer any prejudice at all in connection with Plaintiff's damages

24 evidence, the prejudice is at least partially the result of Defendants' own failure to bring the issue of

25 Plaintiff's insufficient disclosures and discovery responses before the Court at an earlier time and

26 Defendants' failure to depose Plaintiff's [witnesses].”).

27 II. A CASE DISPOSITIVE SANCTION IS NOT APPROPRIATE

28          Plaintiff’s Motion in Limine No. 2 is a masqueraded summary judgment motion. (Dkt. 145,

                                                -4-           CASE NO. 4:18-CV-01044-HSG (JSC)
                          DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                                     MOTION IN LIMINE NO. 2
         Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 6 of 7



 1 at 2-3.) The same is true of Plaintiff’s shift to a Rule 26 argument at the Pre-Trial Conference.

 2 Preventing Mr. Rasure from presenting damages evidence will essentially result in a judgment as a

 3 matter of law for Plaintiff because damages is an element of Mr. Rasure’s claim.2 Excluding this

 4 evidence under the circumstances here is too harsh of a sanction since Mr. Rasure’s pleadings

 5 disclosed damages information that Plaintiff now claims should have been re-disclosed in a

 6 supplemental Rule 26 statement and produced supporting documents. Desimini v. Durkin, 2015

 7 WL 2228038, at *2 (D.N.H. May 12, 2015) (where plaintiff “did not provide a computation of

 8 damages as part of her initial disclosures, did not provide damages information in response to the

 9 defendants' interrogatories, and did not supplement her disclosures,” but did provide information in

10 a deposition and provide an itemization after the deposition, court found “this is not a situation in

11 which harsh sanctions would be appropriate. The sanction the defendants seek, precluding all

12 evidence of damages, with the result that summary judgment would be entered against Desimini, is

13 the harshest sanction available under Rule 37(c)”); NW Pipe Co. v. DeWolff, Boberg & Assocs., Inc.,

14 2012 WL 137585, at *4 (C.D. Cal. Jan. 17, 2012) (finding exclusion of evidence based on untimely

15 computation of damages not appropriate); Weaver v. U.S. Dep't of Agric., Forest Serv., 2013 WL

16 144974, at *6 (E.D. Cal. Jan. 11, 2013) (denying summary judgment where Plaintiff never disclosed

17 a computation of damages); Torres v. First Transit, Inc., 2018 WL 4469026, at *4 (S.D. Fla. Sept.

18 18, 2018) (“To the extent that [Plaintiff] failed to comply with Rule 26 [damages computation], it
19 does not entitle Defendant to summary judgment.”); XTEC, 2014 WL 10250973, at *4 (S.D. Fla.

20 Dec. 2, 2014) (criticizing Defendant’s strategy to use Rule 26 to “dispos[e] of an entire case after

21 the time to make dispositive motions”). Given the information made available to Plaintiff in the

22 pleadings and discovery, and Plaintiff’s lack of diligence in pursuing discovery, precluding damages

23 evidence is too harsh of a sanction against Mr. Rasure.

24                                           CONCLUSION
25          For these reasons, this Court should deny the Plaintiff’s Motion in Limine No. 2 based on

26 its belated oral Rule 26 theory.

27
     2
28    Defendants also asserted an affirmative defense to Plaintiff’s claims that any damages to Plaintiff
     must be reduced for set-offs for amounts owed by Plaintiff to Mr. Rasure for these payments. (Dkt.
     50, ¶ 76.)
                                                     -5-                 CASE NO. 4:18-CV-01044-HSG (JSC)
                         DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                                    MOTION IN LIMINE NO. 2
     Case 4:18-cv-01044-HSG Document 174 Filed 05/06/19 Page 7 of 7



 1 DATED: May 6, 2019

 2                                     By       /s/ Andrea Pallios Roberts
 3                                       Ann McFarland Draper (Bar No. 065669)
                                         courts@draperlaw.net
 4                                       Draper Law Offices
                                         75 Broadway, Suite 202
 5                                       San Francisco, California 94111
                                         Telephone:     (415) 989-5620
 6

 7                                       QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
 8                                       Kevin P.B. Johnson (Bar No. 177129)
                                         kevinjohnson@quinnemanuel.com
 9                                       Andrea Pallios Roberts (Bar No. 228128)
10                                       andreaproberts@quinnemanuel.com
                                         555 Twin Dolphin Drive, 5th Floor
11                                       Redwood Shores, California 94065-2139
                                         Telephone:    (650) 801-5000
12                                       Facsimile:    (650) 801-5100
13
                                         Ed DeFranco (Bar No. 165596)
14                                       eddefranco@quinnemanuel.com
                                         51 Madison Avenue, 22nd Floor
15                                       New York, NY 10010
                                         Telephone:   (212) 849-7000
16                                       Facsimile:   (212) 849-7100
17
                                         John E. Nathan (Pro Hac Vice)
18                                       jnathan155@yahoo.com
                                         John E. Nathan LLC
19                                       1175 Park Avenue
                                         New York, NY 10128
20                                       Telephone:    (917) 960-1667
21
                                         Attorneys for Defendants and Counterclaimants
22

23

24

25

26

27

28

                                         -6-           CASE NO. 4:18-CV-01044-HSG (JSC)
                   DEFENDANTS’ AND COUNTERCLAIMANTS’ FURTHER RESPONSE RE PLAINTIFF’S
                                                              MOTION IN LIMINE NO. 2
